MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any
court except for the purpose of establishing
                                                                           Apr 15 2020, 8:52 am

the defense of res judicata, collateral                                          CLERK
                                                                           Indiana Supreme Court
estoppel, or the law of the case.                                             Court of Appeals
                                                                                and Tax Court




APPELLANT, PRO SE                                         ATTORNEYS FOR APPELLEE
B.P.                                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana
                                                          Natalie F. Weiss
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

B.P.,                                                     April 15, 2020
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          19A-EX-1862
        v.                                                Appeal from the Review Board of
                                                          the Department of Workforce
Review Board of the Indiana                               Development
Department of Workforce                                   Steven F. Bier, Chairperson
Development,                                              Larry A. Dailey, Member
Appellee-Respondent.                                      Lower Court Cause No.
                                                          19-R-609



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-EX-1862 | April 15, 2020                     Page 1 of 5
                                        Statement of the Case
[1]   B.P. (“B.P.”), pro se, appeals the Review Board of the Indiana Department of

      Workforce Development’s (“Review Board”) decision, which affirmed an

      administrative law judge’s (ALJ) determination that B.P. was discharged from

      his employment for just cause and was, therefore, ineligible for unemployment

      benefits. Concluding that B.P. has waived appellate review of his case due to

      his lack of cogent argument and failure to cite to relevant legal authority, we

      dismiss this appeal and affirm the Review Board’s decision.


[2]   We affirm.


                                                      Facts
[3]   After B.P.’s employment with the Department of Child Services was terminated

      in April 2019, he filed for unemployment benefits with the Indiana Department

      of Workforce Development. In May 2019, a claims investigator determined

      that B.P. was not entitled to benefits because he had been discharged for just

      cause. B.P. appealed that determination. In June 2019, an ALJ held an in-

      person hearing to determine whether B.P. had been discharged for just cause

      pursuant to INDIANA CODE § 22-4-15-1(d). Thereafter, the ALJ issued a

      decision, concluding, in relevant part, that B.P. had “knowingly violated

      known, reasonable, and uniformly enforced rules of an employer” and had been

      “discharged for just cause.” (Ex. Vol. at 68). B.P. appealed the ALJ’s decision

      to the Review Board, and the Review Board affirmed the ALJ’s decision. B.P.

      now appeals.


      Court of Appeals of Indiana | Memorandum Decision 19A-EX-1862 | April 15, 2020   Page 2 of 5
                                                   Decision
[4]   B.P. appeals the Review Board’s decision that he was ineligible for

      unemployment benefits.


[5]   The Indiana Unemployment Compensation Act provides that “[a]ny decision

      of the review board shall be conclusive and binding as to all questions of fact.”

      IND. CODE § 22-4-17-12(a). Our standard of review on appeal of a decision of

      the Review Board is threefold: “(1) findings of basic fact are reviewed for

      substantial evidence; (2) findings of mixed questions of law and fact—ultimate

      facts—are reviewed for reasonableness; and (3) legal propositions are reviewed

      for correctness.” Recker v. Review Bd. of Ind. Dep’t of Workforce Dev., 958 N.E.2d
1136, 1139 (Ind. 2011) (citing McClain v. Rev. Bd. of Ind. Dep’t of Workforce Dev.,

      693 N.E.2d 1314, 1318 (Ind. 1998), reh’g denied). When conducting our review,

      we will neither reweigh the evidence nor assess witness credibility. Chrysler

      Group, LLC v. Rev. Bd. of Ind. Dep’t of Workforce Dev., 960 N.E.2d 118, 122 (Ind.

      2012).


[6]   Initially, we note that B.P. proceeds pro se in this appeal.


               [O]ne who proceeds pro se is held to the same established rules of
               procedure that a trained legal counsel is bound to follow and,
               therefore, must be prepared to accept the consequences of his or
               her action. While we prefer to decide cases on the merits, we will
               deem alleged errors waived where an appellant’s noncompliance with the
               rules of appellate procedure is so substantial it impedes our appellate
               consideration of the errors. The purpose of our appellate rules, Ind.
               Appellate Rule 46 in particular, is to aid and expedite review and
               to relieve the appellate court of the burden of searching the

      Court of Appeals of Indiana | Memorandum Decision 19A-EX-1862 | April 15, 2020   Page 3 of 5
              record and briefing the case. We will not become an advocate for a
              party, nor will we address arguments which are either inappropriate, too
              poorly developed or improperly expressed to be understood.


      Ramsey v. Review Bd. of Indiana Dept. of Workforce Dev., 789 N.E.2d 486, 487 (Ind.

      Ct. App. 2003) (internal quotation marks and citations omitted) (emphasis

      added). See also Basic v. Amouri, 58 N.E.3d 980, 983-84 (Ind. Ct. App. 2016),

      reh’g denied.


[7]   B.P.’s appellate brief is a glaring failure to comply with Appellate Rule 46. He

      failed to include a Statement of Facts and an Argument section, and his brief is

      rife with rambling assertions and derogatory comments about his former

      employer, including accusations that his employer initiated false allegations

      against him and lied to the Review Board. Most notably, however, is B.P.’s

      failure to comply with Appellate Rule 46(A)(8). B.P.’s brief contains no cogent

      argument, no standard of review, and no citation to caselaw or other relevant

      authority. A party waives an issue where the party fails to develop a cogent

      argument or provide adequate citation to authority and portions of the record.

      See Ramsey, 789 N.E.2d at 490; see also Thacker v. Wentzel, 797 N.E.2d 342, 345

      (Ind. Ct. App. 2003) (“It is well settled that we will not consider an appellant’s

      assertion on appeal when he has not presented cogent argument supported by

      authority and references to the record as required by the rules.”). B.P.’s lack of

      cogent argument impedes our ability to provide meaningful appellate review.

      As a result, we conclude that B.P. has waived appellate review of his case, and

      we affirm the Review Board’s decision. See, e.g., Ramsey, 789 N.E.2d at 490


      Court of Appeals of Indiana | Memorandum Decision 19A-EX-1862 | April 15, 2020     Page 4 of 5
      (holding that the appellant’s substantial noncompliance with rules of appellate

      procedure resulted in waiver of his appellate challenge to the Review Board’s

      decision); Basic, 58 N.E.3d at 984 (explaining that the consequences of failing to

      make a cogent argument on appeal is waiver of the appeal).1


[8]   Affirmed.


      Bradford, C.J., and Baker, J., concur.




      1
        Waiver notwithstanding, B.P.’s apparent argument is nothing more than a request to reweigh the evidence,
      which we will not do. See Chrysler Group, 960 N.E.2d at 122. Additionally, we note that, at the end of his
      brief, B.P. makes a passing reference to a “violati[on] of [the]14th amendment[.]” (B.P.’s Br. 16). Aside from
      the lack of cogent argument, he also did not raise such an argument below. Accordingly, he has waived any
      such argument. See Cunningham v. Review Bd. of Indiana Dep’t of Workforce Dev., 913 N.E.2d 203, 205 (Ind. Ct.
      App. 2009) (holding that “a party who fails to raise an issue before an administrative body has waived the
      issue on appeal”).



      Court of Appeals of Indiana | Memorandum Decision 19A-EX-1862 | April 15, 2020                     Page 5 of 5